Citation Nr: 1009551	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-14 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1960 to June 
1962.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The Veteran contends he is entitled to service connection for 
coronary artery disease (claimed as a heart condition).  
Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1131, 
5107(a) (West 2002); 38 C.F.R. § 3.303 (2009); Barr v. 
Nicholson, 21 Vet. App. 303, 307 (2007).

In this case, service treatment records show that in June 
1961, the Veteran presented for treatment and reported acute, 
stabbing pain in the left lateral chest that had been ongoing 
for the past week.  The pain was sharp and lasted only 
seconds at a time.  A chest X-ray showed normal heart and 
lungs.

In February 1962, while still in service, the Veteran 
presented for a dental procedure.  He was administered 
Lidocaine and Xylocaine.  Several minutes after the dental 
procedure, the Veteran got up from the dental chair, moved 
across the room, stated that he felt lightheaded and as 
though he was going to pass out, and then became unconscious.  
He remained unconscious for approximately forty minutes, 
during which time a medical doctor was summoned to treat the 
Veteran.

The medical doctor reported that upon his arrival, the 
Veteran was pale and was breathing oxygen supplied by the 
dentist.  Sometime thereafter the Veteran went into a 
convulsion which appeared to the medical doctor like a 
convulsion "caused by cardiac arrest."  The convulsion was 
momentary and the heartbeat was regular (but weak) when the 
doctor checked it.

After this incident, the Veteran was referred to the hospital 
for observation.  During his hospitalization, the Veteran 
underwent several tests to test his reaction to Xylocaine.  
(The neurology consultant at the hospital was skeptical of 
the medical doctor's (i.e., the first responder's) assessment 
that the Veteran had suffered an allergic reaction to 
Xylocaine; the neurology consultant wanted to test his own 
theory that the Veteran had experienced "simple syncope.")  
Because none of the Xylocaine injections produced any 
reaction, the neurology consultant opined that the Veteran 
did not experience an adverse reaction to the Xylocaine, but 
rather, an episode of simple syncope.  In March 1962, the 
Veteran underwent a physical examination that showed normal 
findings.

In June 1962, pursuant to the recommendation of the Board of 
Medical Survey, the Navy discharged the Veteran from active 
duty, with an honorable release, because he was deemed unfit 
for service because of vasodepressor syncope (temporary loss 
of consciousness).  The Board of Medical Survey noted with 
emphasis the Veteran's "long history of syncopal attacks" 
(the Veteran reported eight to nine previous episodes of 
syncope) and found that he was a danger to himself "while 
aboard ship."

Post-service medical evidence shows that the Veteran is 
currently diagnosed with coronary artery disease (CAD), 
status post myocardial infarction (heart attack) x 2 and 
coronary artery bypass graft (CABG) surgery.  The evidence 
shows that he underwent CABG surgery in 1994.  There is no 
evidence in the claims folder indicating when the Veteran 
suffered the two myocardial infarctions.

The Veteran has submitted two letters from his private 
dentist (a different dentist from the one who treated the 
Veteran during service).  The first letter, dated October 
2004, stated that in January 2001 the dentist applied a 
topical anesthetic to the Veteran (to test the Veteran's 
reaction to it), and that the anesthetic "elicited several 
cardiac responses, flushed skin, and a feeling of anxiety [in 
the Veteran]."  Based on that test and the Veteran's 
reaction to it, the dentist opined that (1) the Veteran had a 
sensitivity and/or allergic reaction to Xylocaine/Lidocaine; 
(2) because the Veteran was a "heart patient," any use of 
Xylocaine/Lidocaine could be potentially fatal to the 
Veteran; and (3) the Veteran's sensitivity to those 
anesthetics was more likely than not developed as a result, 
at least in part, of his exposure to them during service.

The second letter, dated March 2006, stated that the 
Veteran's exposure and reaction to Xylocaine/Lidocaine during 
service "may have caused a string of subsequent incidents 
that led to [his current] heart condition either directly [or 
indirectly]."  The letter concluded with this statement: 
"Since [the Veteran] first had a severe reaction in Boot 
Camp, I feel this provided a direct relationship between 
stressing his heart and his present coronary disease."

The Board has reviewed all the evidence but is unable to make 
a determination at this time because the evidence does not 
establish a link between an in-service event (or an in-
service incurrence of an injury or disease) and the Veteran's 
current coronary artery disease.  The Board finds that an 
examination and opinion are needed before the Board may rule 
on the claim.

VA must provide a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on a 
claim if (1) the record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; (2) the evidence establishes that an 
event, injury, or disease occurred during service, or that 
certain diseases manifested during the applicable presumptive 
period; and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

Here, the evidence shows that (1) the Veteran has a current 
disability (coronary artery disease, status post myocardial 
infarction  x 2 and CABG surgery); (2) an event occurred 
during service (the Veteran lost consciousness at the 
dentist's office and went into convulsions that appeared to 
the medical doctor at the scene to be caused by cardiac 
arrest); and (3) the evidence shows that the Veteran's 
current disability may be associated with active service, but 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.

As to the third element above, the Board is unable to rely on 
the dentist's opinions here because the first opinion did not 
address the relevant issue here-namely, whether the 
Veteran's coronary artery disease is related to his period of 
active service-and the second opinion was at best 
speculative.

The first opinion essentially stated that the Veteran 
developed-at least in part because of his in-service 
exposure to Xylocaine/Lidocaine-an allergy or sensitivity to 
Xylocaine/Lidocaine that could be potentially fatal.  That 
statement, alone, does nothing to establish that the 
Veteran's current coronary artery disease is linked to his 
active service.

The dentist's second opinion letter stated, without giving 
any rationale or explanation, that the Veteran's in-service 
exposure to Xylocaine/Lidocaine "may have caused a string of 
subsequent incidents that led to [his current] heart 
condition either directly [or indirectly]."  The dentist 
seems to be stating that it is within the realm of 
possibility that the Veteran's coronary artery disease was 
caused by his in-service exposure to Xylocaine/Lidocaine.  
The opinion is therefore speculative, and the Board is not 
permitted to rely on a speculative nexus opinion to grant 
benefits.  See 38 C.F.R. § 3.102 (distinguishing reasonable 
doubt from pure speculation or remote possibility); Slater v. 
Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's 
rejection of a medical nexus opinion that was based on 
speculation).

Although the Veteran contends that his coronary artery 
disease is related to his period of active service, it is 
well settled that neither the Board nor a person who lacks 
the relevant medical training is qualified to render etiology 
opinions that require medical experience, training, or 
education.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Because 
opining as to the relationship between the Veteran's current 
disability and his period of active service requires medical 
training, the Veteran is not qualified to render, on his own 
accord, a competent nexus opinion.  Because there is not a 
nexus opinion in the record upon which the Board may rely, 
the Board must remand the claim so that a nexus opinion can 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a 
cardiovascular VA examination for the 
purpose of ascertaining whether the 
Veteran's coronary artery disease is 
causally related to the Veteran's 
period of active service.  Among other 
things, the examiner should opine as to 
whether coronary artery disease is 
causally related to the Veteran's in-
service episode of unconsciousness and 
convulsions, described above.  The 
examination report should reflect that 
the examiner reviewed the claims 
folder.  All opinions expressed by the 
examiner should be accompanied by a 
complete rationale, with citation to 
relevant medical findings and lay 
statements.

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not that any cardiovascular 
disability is causally related to the 
Veteran's period of active service.

2.  Then, the AMC should readjudicate 
the claim and issue a supplemental 
statement of the case; and, allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).

